Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,108,234. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim similar invention of a grid power system for distribution of electrical power at a well site. A comparison of independent claim 1 of the current application with independent claim 10 of the US Patent is provided below for example.


Current Application 17/393174
US Patent 11,108,234
Claim 1. A grid power system for distribution of electrical power at a well site, comprising: 

a main breaker coupled to an electrical power source, wherein the main breaker includes a current monitoring system which monitors current at one or more output lines of the main breaker, wherein the main breaker is opened when the current at the one or more output lines equals or exceeds a preset current threshold; 

one or more transformers coupled to one or more of the output lines of the main breaker; and 

one or more loads coupled to the one or more transformers, wherein the one or more transformers transform a line voltage received from the main breaker into a plurality of voltage levels for output to the one or more loads.
Claim 1. A grid power system for distribution of electrical power at a well site, comprising:

a main breaker coupled to an electrical power source, wherein the main breaker includes a current monitoring system which monitors current at one or more output lines of the main breaker, wherein the main breaker is opened when the current at the one or more output lines equals or exceeds a preset current threshold; 

one or more grid power units coupled to the main breaker; and 


one or more loads coupled to the one or more grid power units, wherein the one or more grid power units transform a line voltage received from the main breaker into a plurality of lower voltage levels below the line voltage for output to the one or more loads.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al (US Pub. 2019/0258212; hereinafter Morton) in view of Sastry et al (US Patent 9,966,206; hereinafter Sastry).

As per claim 1, Morton discloses a grid power system for distribution of electrical power at a well site, comprising: 

a main breaker coupled to an electrical power source, wherein the main breaker includes a current monitoring system which monitors current at one or more output lines of the main breaker, wherein the main breaker is opened when the current at the one or more output lines equals or exceeds a preset current threshold [Fig. 1-3; para 0015, 0024, 0034, 0079, 0081-0082, 0093, 0099; breakers connected between the power supply system 100 and the main electrical grid 110; a main breaker; para 0076-0078; current sensors; para 0084; exceeding a selected threshold]; 

one or more transformers coupled to one or more of the output lines of the main breaker [abstract; Fig. 1-3; para 0016, 0023, 0031; transformers]; and 

one or more loads coupled to the one or more transformers, wherein the one or more transformers transform a line voltage received from the main breaker into a plurality of voltage levels for output to the one or more loads [Fig. 1-3; para 0017, 0024, 0036, 0079, 0081-0082, 0093, 0099; “The switch system 212 may connect the load 116 to the main electrical grid 110 unless a problem arises on the main electrical grid 110 or another reason to disconnect occurs.”].

Morton does not specifically disclose regarding the main breaker is opened when the current at the one or more output lines equals or exceeds a preset current threshold. However, the breakers are know for this functionality. Sastry clearly discloses such a breaker [abstract; Fig. 2C, 3A, 3B, 4A, 4B, 6A, 6B, 7A, 7B, 8; col. 3, lines 1-12; col. 4, lines 9-21; col. 5, lines 47 – col. 8, line 59].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to a breaker used in an industrial and/or commercial and/or residence setting. Clearly use of such a breaker prevents an upcoming fault condition.


As per claim 19, Morton discloses a grid power system for distribution of electrical power at a well site, comprising: 

a main breaker coupled to an electrical power source, wherein the main breaker includes a current monitoring system which monitors current at one or more output lines of the main breaker, wherein the main breaker is opened when the current at the one or more output lines equals or exceeds a preset current threshold [Fig. 1-3; para 0015, 0024, 0034, 0079, 0081-0082, 0093, 0099; breakers connected between the power supply system 100 and the main electrical grid 110; a main breaker; para 0076-0078; current sensors; para 0084; exceeding a selected threshold]; 

a main power distribution unit coupled to the main breaker; a blender power distribution unit coupled to the main power distribution unit [abstract; Fig. 1-3; para 0016, 0023, 0031; transformers]; and 

a blending system coupled to the blender power distribution unit, wherein the blender power distribution unit receives power from the main breaker through the main power distribution unit and distributes the received power to one or more components of the blending system [Fig. 1-3; para 0017, 0024, 0036, 0079, 0081-0082, 0093, 0099; “The switch system 212 may connect the load 116 to the main electrical grid 110 unless a problem arises on the main electrical grid 110 or another reason to disconnect occurs.”].

Morton does not specifically disclose regarding the main breaker is opened when the current at the one or more output lines equals or exceeds a preset current threshold. However, the breakers are known for this functionality. Sastry clearly discloses such a breaker [abstract; Fig. 2C, 3A, 3B, 4A, 4B, 6A, 6B, 7A, 7B, 8; col. 3, lines 1-12; col. 4, lines 9-21; col. 5, lines 47 – col. 8, line 59].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to a breaker used in an industrial and/or commercial and/or residence setting. Clearly use of such a breaker prevents an upcoming fault condition.


As per claim 2, Morton discloses further comprising a first switchgear unit coupled to the one or more transformers, wherein the one or more plurality of voltage levels generated by the one or more transformers is provided to the first switchgear unit [abstract; para 0012, 0081; “… the switch system 212 includes a switchgear for switching, ...”].

As per claim 3, Morton discloses further comprising a grounding system coupled to the one or more transformers, wherein the grounding system comprises a low- resistance grounding system or a high-resistance grounding system, and wherein the one or more loads is coupled to the one or more transformers through the grounding system [para 0023; grounding systems].

As per claim 4, Morton discloses wherein at least one of the one or more transformers, the first switchgear and the grounding system are housed in a grid power unit coupled to the main breaker [Fig. 8; para 0012].

As per claim 5, Morton discloses further comprising a second switchgear unit coupled to the main breaker and the grid power unit, wherein the grid power unit is coupled to the main breaker through the second switchgear unit [Fig. 3, 8; para 0081-0082, 0093; a switchgear module].

As per claim 6, Morton discloses further comprising one or more communication lines coupled to at least one of the main breaker or the switch gear unit [Fig. 1-3; para 0015, 0024, 0034, 0079, 0081-0082, 0093, 0099; the switch system 212 may also include communication connections, allowing for data to be accessible remotely and locally].

As per claim 7, Morton discloses wherein the main breaker is coupled via the one or more communication lines to a control center which controls operation of the main breaker [Fig. 1-3; para 0015, 0024, 0034, 0079, 0081-0082, 0093, 0099; the switch system 212 may also include communication connections, allowing for data to be accessible remotely and locally].

As per claims 8 and 16, Morton discloses further comprising one or more secondary loads coupled to the second switchgear unit [Fig. 6; para 0010].

As per claims 9 and 17, Morton discloses wherein the second switchgear unit comprises one or more load control devices which protect the one or more secondary loads coupled to the second switchgear unit from damage due to power fluctuations [para 0032, 0123-0124; switching and reconfiguring around the fault].

As per claim 10, Morton discloses wherein the main breaker comprises a third switchgear unit [Fig. 8; para 0012, 0081, 0093; the switch system 212 includes multiple switches; switchgear module].

As per claim 11, Morton discloses further comprising a main power distribution unit coupled to the main breaker and the second switchgear unit, wherein the second switchgear unit is coupled to the main breaker through the main power distribution unit [Fig. 5-6; para 0014, 0047-0048; a power distribution system].

As per claim 12, Morton discloses wherein the grid power unit is coupled to the main breaker through the main power distribution unit and the second switchgear unit [Fig. 1-3, 8; para 0003, 0015, 0024, 0034, 0079, 0081-0082, 0093, 0099; “Referring again to FIG. 2, the microgrid 310 may connect to the main electrical grid 110 via the switch system 212.”].

As per claim 14, Morton discloses further comprising a main power distribution unit coupled to the main breaker and the grid power unit, wherein the grid power unit is coupled to the main breaker through the main power distribution unit [Fig. 1-3, 8; para 0003, 0015, 0024, 0034, 0079, 0081-0082, 0093, 0099].

As per claim 15, Morton discloses further comprising a second switchgear unit coupled to the main power distribution unit, wherein the second switchgear unit is coupled to the main breaker through the main power distribution unit [Fig. 1-3, 8; para 0003, 0015, 0024, 0034, 0079, 0081-0082, 0093, 0099].

As per claim 18, Morton discloses wherein the one or more loads may comprise a second transformer [abstract; Fig. 1-3; para 0016, 0023, 0031; transformers].

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al (US Pub. 2019/0258212; hereinafter Morton) in view of Sastry et al (US Patent 9,966,206; hereinafter Sastry) and further in view of Churnock et al (US Pub. 2018/01387491; hereinafter Churnock).

As per claims 13 and 20, Morton and Sastry disclose the invention substantially. Though Morton and Sastry do not specifically disclose regarding an uninterruptable power supply, use of an uninterruptable power supply is well known in the art.  However, Churnock clearly discloses use of an uninterruptable power supply (UPS) [Fig. 1, 2A, 2B, 2C, 3A, 3B; para 0004-0005, 0015, etc.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to a power distribution system. Moreover, use of an uninterruptable power supply is not only important but also very common at the industrial level. Similarly, Churnock further discloses a computing system coupled to the uninterruptable power supply [para 0005, 0015, 0021, etc.]; a transformer [para 0019, 0026, 0036, etc.]; and a heating, ventilation and air conditioning system coupled to the transformer [Morton: para 0018].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20220200262 discloses a circuit breaker for handling inrush current as well as overload and short circuit. 
B. US-10879727 discloses a circuit breaker (known as the main breaker) located on the power grid service, usually at the power meter, which will be known to disconnect all power to the transfer switch and main panel if it trips.
D. US-20170125984 discloses a main breaker is coupled to several sub-breakers, which are generically referred to as the sub-breakers. The sub-breakers are similar to the main breaker in function and may have the same predetermined threshold as the main breaker, or a predetermined threshold that is lower than the main breaker.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116